DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 08/27/2021, claims 1 and 2 have been amended. Currently, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to scroll wheel structure for an input device.
Independent claim 1 distinctly features:
“an elastic member, disposed next to the roller wheel, having a first end and a second end opposite to each other; and an adjustment assembly, wherein the first end of the elastic member is connected to the adjustment assembly, and the adjustment assembly drives the second end of the elastic member to move between the blank region and the ratchet region, wherein the second end of the elastic member leans against the ratchet structure so that the roller wheel is in a ratchet rotating mode when the adjustment assembly drives the elastic member to be located in the ratchet region, and the second end of the elastic member leans against the configuration surface of the roller wheel so that the roller wheel is in a smooth rolling mode when the adjustment assembly drives the elastic member to be located in the blank region, wherein the roller wheel comprises a housing and a weight block, the housing has the configuration surface and a peripheral surface connected to the configuration surface, the peripheral surface and the configuration surface define an accommodating cavity, and the weight block is disposed in the accommodating cavity”

Independent claim 11 distinctly features: 	
	“a carrier, comprising an accommodation opening and a pivot portion; a roller wheel, disposed in the accommodation opening of the carrier, comprising a ratchet structure and having a configuration surface, wherein the configuration surface is divided into a blank region and a ratchet region, and the ratchet structure is disposed on the configuration surface and is located in the ratchet region; an elastic member, disposed next to the roller wheel, having a first end and a second end opposite to each other; a sliding member, pivotally connected to the pivot portion of the carrier, comprising an opening, wherein the first end of the elastic member is connected to the sliding member; and a scrolling post, disposed in the opening of the sliding member, adapted to push the sliding member to move to drive the second end of the elastic member to move between the blank region and the ratchet region, wherein the second end of the elastic member leans against the ratchet structure so that the roller wheel is in a ratchet rotating mode when the sliding member drives the elastic member to be located in the ratchet region, and the second end of the elastic member leans against the configuration surface of the roller wheel so that the roller wheel is in a smooth rolling mode when the sliding member drives the elastic member to be located in the blank region”
The closest prior arts Unnikrishnan et al. (US 20200159341 A1) teaches mouse scrolling wheel assembly structure as shown in figures 1A-4B, and paragraphs 38-54, and Peng (US 20130027306 A1) teaches mouse scrolling wheel assembly shown in Figs. 5 and 6 and paragraphs 59-62.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a specific mouse wheel assembly which control the ratcheting mechanism of the scrolling wheel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626